Citation Nr: 0531791	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  96-48 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
cervical strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for scars on chest, status post-wart removal.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, granted 
service connection for a chronic cervical strain and for 
scars on chest from wart removal.  The RO granted a 10 
percent rating for the veteran's service connected scars 
effective December 1, 1994; and granted a noncompensable 
rating for the veteran's service connected cervical strain 
effective December 1, 1994.  The veteran has appealed for 
higher ratings.    

The Board notes that the veteran is also service connected 
for major depression (with psychotic characteristics).  In a 
May 2004 rating decision, the RO increased his rating from 50 
to 70 percent effective November 20, 1996.  Subsequently, in 
July 2005, the RO granted the veteran a total (100 percent) 
compensation rating based upon individual unemployability, 
effective from November 26, 1996.  

The claims that are currently before the Board were 
previously before the Board in November 2003.  At that time, 
the Board remanded the issues for further development, to 
include new VA examinations to evaluate the veteran's scars 
and cervical spine disorder.  The Board also addressed two 
other issues that were in appellate status at the time, 
granting an increased rating for the veteran's psychiatric 
disorder and denying service connection for residuals of 
tattoo removal, to include scars on the right wrist and left 
thumb.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's cervical strain is manifested by mild 
intermittent pain and stiffness; it is not productive of any 
arthritis or limitation of motion of the cervical spine.  

3.  The veteran's scars are superficial and are manifested 
only by depigmentation; they have not been characterized as 
deep scars, nor manifested by limited motion, keloid 
formation, adherence, herniation, inflammation, swelling, 
elevation, depression, ulceration, tenderness, pain, skin 
breakdown, tissue loss, edema, disfigurement, induration, or 
inflexibility.  Furthermore, the scars have never exceeded 12 
square inches (77 square centimeters).   


CONCLUSIONS OF LAW

The criteria for a compensable rating for a cervical strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5290 (prior to September 26, 
2003), Diagnostic Code 5237 (effective September 26, 2003).   

The criteria for an initial or staged rating in excess of 10 
percent for scars on chest, status post-wart removal have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Codes 7803-7804 (prior to August 30, 2002); 
Diagnostic Codes 7801-7804 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1995 and April 1997 rating 
decisions; the November 1996 Statement of the Case; the April 
1997, August 2002, and July 2005 Supplemental Statements of 
the Case; the November 2003 Board Remand; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for a compensable rating for a cervical strain and a higher 
initial rating for scars, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated September 2001, 
March 2002, July 2003, and January 2005 informed him of the 
types of evidence that would substantiate his claims; that he 
could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for a compensable rating for a 
cervical strain and a higher initial rating for scars, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in November 1995, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the November 1995 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for a 
compensable rating for a cervical strain and a higher initial 
rating for scars, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by September 2001, March 2002, July 2003, and January 
2005 letters and asked him to identify all medical providers 
who treated him for a cervical strain and scars.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
June 1995, August 1999, and June 2005.  The Board finds that 
these examinations, along with the clinical treatment records 
and service medical records, provide sufficient findings upon 
which to determine the severity of the veteran's 
disabilities.  There is no duty to provide another 
examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from November 1972 to 
November 1994.  He filed his service connection claims in 
December 1994 and they were granted by the RO in its November 
1995 rating decision.  The ratings assigned (10 percent for 
scars, noncompensable for cervical strain) were based on June 
1995 VA examinations.  

In a June 1995 general medical examination report, the 
veteran reported that his neck injury was the result of a car 
accident sustained in 1981.  The scars on his chest were the 
result of warts that were removed in 1994 by hydration and 
liquid nitrogen.  He reported that they had healed but had 
left large scars that were asymptomatic except for cosmetic 
problems.  The examination of the veteran's cervical spine 
revealed tenderness over the spine and paraspinal muscles.  
There were no muscle spasms noted; no radiculopathy; and the 
veteran's range of motion was normal (35 degrees of forward 
flexion; 35 degrees of backwards extension; 40 degrees of 
lateral flexion bilaterally; and 55 degrees of bilateral 
rotation).  The clinician found that there was no pain on 
range of motion; no postural abnormalities; no fixed 
deformity; and the musculature of the back was normal.  X-
rays revealed no fracture, subluxation, osseous, or 
discogenic disease.  He was diagnosed with a mild, chronic, 
cervical muscle strain.    

Upon examination of the veteran's scars, the clinician noted 
10 areas of depigmentation over the chest and left lower 
lateral ribcage.  The areas each measured approximately .5 
cm. to .8 cm. in diameter and were surrounded by a ring of 
increased pigmentation which resulted in a contrast in color 
between the center of the lesions and the surrounding skin.  
Tanning has increased the contrast.  The clinician noted that 
these are not scars that would occur with surgical removal.  
The clinician also noted that there was no keloid formation, 
adherence, or herniation; no inflammation, swelling, 
depression, vascular supply, or ulceration; no tenderness or 
pain; and no limitation of function.   

The veteran underwent VA examinations again in August 1999.  
The clinician noted multiple residual scars from where the 
veteran's warts were burned off.  There were two on his left 
chest and two on his right chest.  Each measured 2 cm. by 2 
cm.  He also had two more on his left chest wall, which 
measured .2 cm. by .2 cm.  All the scars were whitish, non-
tender, non-adherent, and smooth textured.  They were without 
ulceration, skin breakdown, elevation or depression, tissue 
loss, inflammation, edema, or keloid formation.  There was no 
disfigurement or limitation of function.  

At the veteran's orthopedic examination, he complained of a 
pressured sensation on the posterior neck which was 
intermittent.  He also described a pulling sensation of 
posterior neck muscles and occasional associated cramps of 
the right hand.  He has treated the pain with Motrin.  The 
veteran also reported flare-ups of pain approximately twice 
per week and lasting all day long.  Pain was precipitated by 
static neck position and anger.  Pain was alleviated by 
Motrin and lying in a supine position.  The veteran was able 
to achieve forward flexion to 50 degrees; extension to 50 
degrees; lateral bending to 30 degrees bilaterally; rotation 
to 60 degrees bilaterally.  The clinician noted tenderness at 
the right paracervical C3-C6 levels.  There were no postural 
abnormalities.  Musculature of the back was symmetric, with 
no masses or deformities.  There were no neurological 
abnormalities or atrophy of the upper extremity musculature.  
X-rays revealed a normal cervical spine.  

The veteran underwent VA examinations again in June 2005.  He 
complained of a stretching sensation on the area of his 
scars.  The clinician noted that the veteran was very dizzy 
and sleepy as a result of psychotic medication.  When the 
clinician asked what part of the veteran's chest had the 
scars, he pointed to the left nipple area.  The clinician 
noted no scars in that area.  The clinician checked the 
veteran's entire chest and found three areas of whitish 
depigmentation on the right side of the veteran's chest.  
Each measured 1 cm. in diameter.  There was no pain upon 
examination.  There was also no adherence, ulceration, or 
skin breakdown.  The skin texture was normal.  There was no 
elevation or depression on palpation; and there was no 
underlying soft tissue damage, inflammation, edema, or keloid 
formation.  There were no areas of induration or 
inflexibility of the skin.  There was no limitation of motion 
or function and they were not cosmetically disfiguring.  The 
clinician noted that the scars were superficial.    

The veteran also complained of mild on and off cervical spine 
pain.  The veteran fell asleep during the examination (due to 
psychotic medication) and the clinician was unable to obtain 
information regarding periods of flare-ups, walking and 
assistive devices, or the veteran's level of activity.  Upon 
physical examination, the veteran had an altered gait and 
almost fell due to sleepiness.  He was able to forward flex 
to 45 degrees; extend to 45 degrees; lateral flex to 45 
degrees bilaterally; and rotate to 80 degrees bilaterally.  
The clinician noted that the veteran's face did not show any 
indication of pain upon movement.  The clinician found that 
the veteran was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or repetitive use.  The 
clinician noted palpable moderate cervical paravertebral 
muscle spasm.  Muscle strength of the upper extremities was 
normal (5/5) and there was no tenderness to palpation.  There 
were no postural abnormalities or fixed deformities of the 
cervical spine.  Examination of the thoracolumbar spine 
revealed that the veteran was able to achieve 90 degrees of 
forward flexion; 30 degrees of extension; 30 degrees of 
lateral flexion bilaterally; and 45 degrees of rotation 
bilaterally.  The clinician asked the veteran if he had had 
any incapacitating episodes in the past 12-month period.  He 
stated that has not had any medical certificate issued 
requiring strict bedrest as a result of his cervical spine.  
The clinician diagnosed the veteran with a cervical strain.  
He further noted that although the veteran was heavily 
sedated due to medications, he was able to perform the DeLuca 
criteria with a pain-free facial expression with normal range 
of motion, and no functional loss due to pain, weakness, 
fatigue or lack of endurance following repetitive use of the 
cervical spine.  The cervical spine disability causes him to 
be restricted to light duty job status with no pulling, 
carrying, lifting, pushing objects more than 10 pounds 
repeatedly during an eight hour workday.  He is also 
restricted from standing or sitting more than two hours 
straight without taking 15 minute breaks.  

The claims file contains a large volume of VA Medical Center 
treatment records.  However, most of these records pertain 
solely to the veteran's mental condition (major depression 
with psychotic traits).  Though the records do not show much 
in the way of treatment for either a cervical strain or 
scars, the Board notes a March 2000 report in which the 
veteran had tender posterior neck muscles.  There was no neck 
rigidity or decreased range of motion.  In a December 2000 
disability interview, the veteran stated that he was 
receiving disability benefits for major depression with 
psychotic features; scars; and limited motion in the cervical 
spine.  He reported that his conditions had not changed for 
the better or worse within the past year.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  However, service connection is not in effect for 
degenerative disc disease of the cervical spine.  Moreover, 
the medical record is negative for such a diagnosis; the only 
X-rays taken in conjunction with this claim have been normal.  
Accordingly, the criteria for rating disc disease found in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002) and its amendments effective September 23, 2002 and 
September 26, 2003 (see 38 C.F.R. § 4.71a, Diagnostic Code 
5243) are not applicable.  The September 2002 amendments did 
not change the criteria under Diagnostic Code 5290.
 
Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5290, regarding the limitation of motion of the cervical 
spine, allowed a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Under the most recent revised criteria for rating spine 
disabilities, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed.  For diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The regulations pertaining to scars and other conditions of 
the skin have also been changed during the course of this 
appeal.

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 pertains to all scars (other than on the head, face, or 
neck) which are deep or cause limited motion.  Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  A 
20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003). 

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2005).

Analysis

Cervical spine
As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's cervical strain is rated as noncompensable.  
The Board notes that in order to warrant a compensable 
rating, the veteran's condition must manifest slight 
limitation of motion (pursuant to Diagnostic Code 5290, prior 
to September 26, 2003); or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees.  The other criteria found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5238-5243 relate to disabilities that are 
not service-connected (e.g., thoracolumbar spine limitation 
of motion, vertebral fracture, disk disease).  In short, in 
order to obtain a compensable rating, the veteran's condition 
must manifest itself by a reduced range of motion.  There is 
no competent evidence of such limitation of motion of the 
cervical spine.  

The veteran underwent VA examinations in June 1995, August 
1999, and June 2005.  At his August 1999 examination, he gave 
a history of flare-ups of pain approximately twice per week 
that last all day long.  He also noted that the pain is 
precipitated by static neck position and anger; and is 
alleviated by Motrin and lying in a supine position.  The 
clinicians noted tenderness at the right paracervical C3-C6 
levels. He was diagnosed with a cervical strain each time.  
In all three examinations, however, the veteran's range of 
motion of the cervical spine was normal, and each clinician 
noted that the veteran did not experience any pain during 
range of motion exercises.  The Board also notes that a March 
2000 clinical report indicates that the veteran's range of 
motion of the cervical spine was normal.  X-rays taken in 
June 1995 and August 1999 were normal with no indication of 
arthritis.  The June 2005 clinician also noted that there 
were no postural abnormalities or fixed deformities.  The 
veteran complained of mild intermittent pain but there is no 
evidence of radiculopathy.  In June 2005, the veteran denied 
having had any incapacitating episodes in the past 12-month 
period.

Furthermore, the June 2005 clinician noted that the veteran 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or repetitive use, and that, despite having 
been heavily sedated due to medications, he was able to 
perform the DeLuca criteria with a pain-free facial 
expression and normal range of motion.  

In summary, the veteran's cervical strain is manifested by 
mild intermittent pain and stiffness; it is not productive of 
any arthritis or limitation of motion of the cervical spine.  
In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  In view of the foregoing, the Board 
finds that a compensable rating is not warranted under the 
old or current rating criteria.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a cervical strain must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Scars
The Board notes that the veteran is currently rated at 10 
percent for his service connected scars.  Under Diagnostic 
Codes 7803 and 7804 (both before and after August 30, 2002), 
10 percent is the maximum rating for all superficial scars.

The veteran underwent examinations in June 1995, August 1999, 
and June 2005.  At no time were the veteran's scars even 
close to measuring 12 square inches (or 77 square 
centimeters).  In June 1995, the veteran was noted to have 
had 10 areas of depigmentation, each measuring approximately 
.5 to .8 centimeters in diameters.  
Assuming that each area measured the full .8 centimeters in 
diameter; the result would be that each area of 
depigmentation would equal .5024 square centimeters.  
Therefore, ten such areas total approximately 5 squared 
centimeters.  In August 1999, the clinician measured four 
scars each of which measured 2 cm. by 2 cm. (16 square 
centimeters).  He also had two more on his left chest wall, 
which measured .2 cm. by .2 cm. (an additional .08 square 
centimeters).  Finally, at his June 2005 examination, the 
clinician found three areas of whitish depigmentation, each 
measuring 1 cm. in diameter (approximately .785 square 
centimeters in area, when multiplied by three equals 2.355 
square centimeters).  Therefore, at no time did the veteran's 
scars come close to measuring 12 square inches (or 77 square 
centimeters). 

Moreover, the current version of Diagnostic Code 7802 
requires that the scars be deep or cause limited motion.  The 
June 1995 clinician noted that the scars showed no keloid 
formation, adherence, or herniation; no inflammation, 
swelling, depression, vascular supply, or ulceration; no 
tenderness or pain; and no limitation of function.  The 
August 1999 clinician also noted that they were non-tender, 
non-adherent, and smooth textured; and that they were without 
ulceration, skin breakdown, elevation or depression, tissue 
loss, inflammation, edema, or keloid formation.  There was no 
disfigurement or limitation of function.  Finally, the June 
2005 clinician stated that the veteran experienced no pain 
upon examination, and that the scars showed no adherence, 
ulceration, skin breakdown, elevation or depression on 
palpation, underlying soft tissue damage, inflammation, 
edema, or keloid formation.  There were no areas of 
induration or inflexibility of the skin.  There was no 
limitation of motion or function and they were not 
cosmetically disfiguring.  The clinician specifically noted 
that the veteran's scars were superficial.    

As such, the Board finds that the veteran's superficial scars 
are most appropriately rated under Diagnostic Code 7804, 
which only allows a maximum of 10 percent.  

The clinical findings noted above do not support a rating in 
excess of 10 percent under the former or current criteria for 
rating scars.  There is no basis to grant a separate 
compensable rating for any of the scars.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for an initial or staged rating in excess of 10 percent for 
scars on chest, status post-wart removal must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an initial or staged compensable rating for a 
cervical strain is denied.

Entitlement to an initial or staged rating in excess of 10 
percent for scars on chest, status post-wart removal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


